Case: 20-1321    Document: 87     Page: 1    Filed: 09/15/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    NATIONAL ORGANIZATION OF VETERANS'
              ADVOCATES, INC.,
                  Petitioner

                             v.

       SECRETARY OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-1321
                  ______________________

    Petition for review pursuant to 38 U.S.C. Section 502.
                  ______________________

 PER CURIAM.
                        ORDER
     The parties are requested to file supplemental briefs
 before oral argument addressing the following questions
 related to National Organization of Veterans’ Advocates’
 (NOVA) Article III standing:
    (1) Are the allegations of the Petition sufficient to es-
        tablish standing, even without any evidence from
        NOVA, given that the Secretary does not challenge
        standing, or must NOVA submit evidence to estab-
        lish Article III standing, see Phigenix, Inc. v. Immu-
        nogen, Inc., 845 F.3d 1168, 1171–73 (Fed. Cir.
Case: 20-1321    Document: 87     Page: 2    Filed: 09/15/2020




 2                   NOVA   v. SECRETARY OF VETERANS AFFAIRS



        2017); Shrimpers & Fishermen of RGV v. Texas
        Commission on Environmental Quality, 968 F.3d
        419, 423–24 (5th Cir. 2020) (citing cases from six
        other circuits)?
     (2) Is there evidence that, at the time of the Petition,
         NOVA had members with standing to challenge the
         provisions at issue?
     (3) Does NOVA have standing on any basis apart from
         having had members who would have had standing
         to challenge the provisions at issue?
 IT IS ORDERED THAT:
     Each party shall submit a brief, not to exceed 15 pages,
 along with any evidence (not subject to the page limit), in
 accordance with this Order. NOVA’s filing is due by
 5:00 p.m. on September 22, 2020. The Secretary’s respon-
 sive filing is due by 5:00 p.m. on September 29, 2020.
 NOVA may submit a reply brief, not to exceed 5 pages, by
 5:00 p.m. on October 2, 2020.
     If NOVA chooses to make evidentiary submissions, for
 example, in the form of a declaration, the court will deem
 the submissions to be timely.
     The court requires 24 paper copies of the supplemental
 briefs provided by the filer within 2 business days from the
 date of electronic filing of the document. Administrative
 Order No. 20-01 does not exempt the filing of these paper
 copies.
                                  FOR THE COURT

      September 15, 2020          /s/ Peter R. Marksteiner
            Date                  Peter R. Marksteiner
                                  Clerk of Court